Claimants are engaged in the business of printing in Chicago, and printed certain briefs for the State in the case of People of the State of Illinois, e.r rel Charles S. Deneen, Governor, and William PI. Stead, Attorney General, plaintiff in error, v. Economy Light & Power Company, defendant in error, in the Supreme Court of the United States. The statement of accounts for this work was $1,157.29 and claimant received thereon $900.37, leaving due to them a balance of $256.92. The 49th General Assembly appropriated money to the Governor sufficient to pay this bill, and it was audited by the Department and Institution Auditor and found correct, but the particular item of appropriation was held invalid in the suit of Fergus v. Bussell, 270 Ill. 304. There is no question but that the bill is correct and the services were performed under express authority of law, and it is the opinion of this Court that an award should be made. We accordingly award to claimant the sum of two hundred fifty-six and 92/100 ($256.92) dollars.